Case 9:19-bk-11101-MB   Doc 9 Filed 07/24/19 Entered 07/24/19 07:20:23   Desc
                        Main Document     Page 1 of 11
Case 9:19-bk-11101-MB   Doc 9 Filed 07/24/19 Entered 07/24/19 07:20:23   Desc
                        Main Document     Page 2 of 11
Case 9:19-bk-11101-MB   Doc 9 Filed 07/24/19 Entered 07/24/19 07:20:23   Desc
                        Main Document     Page 3 of 11
Case 9:19-bk-11101-MB   Doc 9 Filed 07/24/19 Entered 07/24/19 07:20:23   Desc
                        Main Document     Page 4 of 11
Case 9:19-bk-11101-MB   Doc 9 Filed 07/24/19 Entered 07/24/19 07:20:23   Desc
                        Main Document     Page 5 of 11
Case 9:19-bk-11101-MB   Doc 9 Filed 07/24/19 Entered 07/24/19 07:20:23   Desc
                        Main Document     Page 6 of 11
Case 9:19-bk-11101-MB   Doc 9 Filed 07/24/19 Entered 07/24/19 07:20:23   Desc
                        Main Document     Page 7 of 11
Case 9:19-bk-11101-MB   Doc 9 Filed 07/24/19 Entered 07/24/19 07:20:23   Desc
                        Main Document     Page 8 of 11
Case 9:19-bk-11101-MB   Doc 9 Filed 07/24/19 Entered 07/24/19 07:20:23   Desc
                        Main Document     Page 9 of 11
Case 9:19-bk-11101-MB   Doc 9 Filed 07/24/19 Entered 07/24/19 07:20:23   Desc
                        Main Document    Page 10 of 11
Case 9:19-bk-11101-MB   Doc 9 Filed 07/24/19 Entered 07/24/19 07:20:23   Desc
                        Main Document    Page 11 of 11
